UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6501



BRIAN K. JONES,

                                             Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:04-cv-01087-LMB)


Submitted:   August 25, 2006             Decided:   September 5, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian K. Jones, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Brian K. Jones seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) petition as an unauthorized

successive      petition.      We    dismiss   the   appeal    for     lack   of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

May 2, 2005.        The notice of appeal was executed on February 15,

2006.    The district court improperly authorized Jones’ belated

notice of appeal, as it was filed more than 180 days after the

entry   of    the   district   court’s    order.     See   Fed.   R.   App.    P.

4(a)(6)(B). Because Jones failed to file a timely notice of appeal

or to seasonably obtain an extension or reopening of the appeal

period, we deny Jones’s motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions    are    adequately    presented    in    the




                                     - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -